The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-10 and 17-19, in the reply filed on 5/02/22 is acknowledged. Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/02/22.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities: 
Par. [0058], it is not clear what is meant by the recitation “commands the carrier 30 to move vertically down the rails”. As best understood, the carrier moves horizontally along the rails.
 Also in par. [0058], as well as in par. [0060], it is not understood what is meant by the recitations “the gate 90 … has an opening 100 through which it receives trash from the carrier 30 and releases trash as well” and “the opening 100 collects trash from the carrier 30”. As best understood, the opening merely allows the carrier to move through the gate; it is not seen how it could receive, collect and/or release trash to and/or from the carrier.
Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the chain and pulley (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-10 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: although the prior art, including Boulden, Porter, Kollbeck, Putnam, Anderson and Ulrich, show trash  transporting systems comprising a wheeled carrier configured to hold trash, with a pair of rails configured to receive the wheels of the carrier to allow movement of the carrier along the rails, none of the prior art references, alone or in combination, show or suggest such a system in combination with a conveyor bar, having a first end and a second end, the conveyor bar being parallel to the pair of rails and comprising a chain and a pulley, such that the pulley is at the second end of the conveyor bar and the chain wraps around the pulley, at least one stand joined to the conveyor bar and to the rails, the stand being configured to secure the system to an external surface and to suspend the rails above the external surface, a motor box joined to the first end of the conveyor bar, the motor box comprising a motor configured for moving the chain, a connector joined on one end thereof to the carrier and on another end thereof to the chain, such that a movement of the chain causes a movement of the carrier, a gate configured to slide over the rails at a perpendicular position to the rails, the gate separating a first region from a second region, the gate being configured for being opened and closed, such that when the gate is open the carrier is allowed ingress and egress between the first region and the second region, and a swivel plate disposed at a bottom of the carrier and configured for allowing rotation of the trash. Fickinger discloses a motorized rope and pulley device for conveying a wheeled vehicle along rails, but lacks a conveyor bar and stand. Weisberg discloses a conveying device elevated above a surface with stands, but lacks a wheeled carrier movable along rails.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lang and Belanger show conveying systems for moving an object along tracks.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

7/06/22